Title: To James Madison from Nicoll Fosdick and Others, 26 August 1814
From: Fosdick, Nicoll
To: Madison, James


        
          Sir
          NewLondon Augt. 26th. 1814
        
        General Cushing commanding the 2d military district of the United States, has nominated Hezekiah Goddard, of this Town, deputy quarter Master Genl. of said district.
        Mr. Goddard is the last man, in the opinion of the friends of the Genl. Govt: in this quarter who would be appointed to such an office.
        His opposition to the present war & administration is notorious. He has done all in his power to discourage and prevent the recreuiting service, and on all occasions discovered the most malignant opposition to every measure of goverment for the prosecution of the war.
        Such is the man nominated by Gen. Cushing (now acting in the capacity of quarter master) and waiting the approbation of the President to establish him in the office.
        
        We hope, Sir, the nomination will not be approved—or at least beg it may be postponed, till more satisfactory information may be given if wanted. With assurences of attachment and respect we subscribe our selves your huml. servants
        
          Nicoll FosdickOliver ChamplainChristo Manwaring
        
      